Citation Nr: 0906082	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-24 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from August 1961 to July 
1964, September 1964 to September 1967, and from November 
1969 to November 1972.  He has an additional period of 
unverified service in 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  During the pendency of the 
Veteran's appeal, he relocated and his claims folder was 
transferred to the RO in Nashville, Tennessee.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to nonservice-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3) (2008).

Permanent and total disability may be shown in two ways: (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

In evaluating a veteran's unemployability status, each 
disability must be evaluated and rated.  See generally 
Roberts v. Derwinski, 2 Vet. App. 387 (1992).

The Veteran submitted his claim in September 2004.  At that 
time there were limited VA and private treatment records 
associated with the claims folder.  The records documented 
the severe injuries the Veteran suffered in August 2004 when 
he was the victim of a personal assault.  The Veteran's left 
eye was severely damaged and he eventually underwent removal 
of the eye.  He also suffered injuries to his right hand.

The rating decision on appeal was limited to the referenced 
records, no examination was provided.  The Veteran was 
determined to have total blindness of one eye and normal 
vision in the other eye, rated as 30 percent disabling, and 
residuals of a right thumb metacarpal fracture that was rated 
as 10 percent disabling.  His claim was denied as his 
disabilities resulted in a combined 40 percent disability 
rating and the RO determined that the evidence did not 
demonstrate that he was permanently and totally disabled.

Additional VA treatment records were added to the claims 
folder, covering a period from May 2002 to November 2005.  
They documented treatment for a number of 
conditions/disorders during that period.  They also 
documented that the Veteran remained unemployed except for 
his limited participation in an Incentive Therapy (IT) work 
program where he made less than minimum wage by working in 
the laundry service department of a VA medical center.  

The Veteran was afforded a VA general medical examination in 
March 2006.  The examiner provided a review of the Veteran's 
complaints.  The examiner also referenced records that were 
not part of the examination report, namely a VA audiogram.  
The examiner provided pertinent diagnoses of chronic 
obstructive pulmonary disease (COPD), spondylosis of the 
dorsal spine as noted on x-ray, mild sensorineural hearing 
loss of the left ear, cataract of the right eye, and right 
median motor neuropathy [as documented by electromyography 
(EMG)/nerve conduction velocity (NCV) testing].  

There are two pages of a rating decision, dated in April 
2006, added to the claims folder.  The pages contain only the 
list of disabilities rated and do not include the section 
that provides the reasons for the decision.  According to the 
two pages of the rating decision, the Veteran now had listed 
disabilities as follows:  total blindness in one eye and 
normal vision and cataract in the other eye, rated as 30 
percent disabling, residuals of right thumb metacarpal 
fracture to include traumatic arthritis, rated as 10 percent 
disabling, right median motor neuropathy, rated as 10 percent 
disabling, degenerative joint disease (DJD) of the right 
wrist, rated as 10 percent disabling, COPD, rated as 10 
percent disabling, and spondylosis of the thoracic spine, and 
hearing loss of the left ear both rated at a noncompensable 
level.

The Veteran was issued a statement of the case (SOC) in April 
2006.  The reasons and bases section of the SOC did not 
provide any further explanation as to how the individual 
disability ratings were determined.  The SOC did include 
pertinent regulatory citations and included copies of the 
rating criteria used to evaluate the Veteran's several 
disabilities in the authority section.  However, two of the 
disabilities in particular, COPD and hearing loss, require 
specific tests that then must be evaluated against specific 
criteria in order to determine a level of disability.  See 
38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.97, Diagnostic 
Code 6604 (2008).  

As noted, the SOC did provide the regulatory information 
pertaining to each of the referenced diagnostic codes but 
there was no discussion how the Veteran's specific 
disabilities were evaluated under the applicable diagnostic 
codes.  More importantly, there is no pulmonary function test 
of record that would provide for an assessment of the 
Veteran's COPD disability.  Such a test is necessary for an 
evaluation of this disability except for limited exceptions 
that do not apply in this Veteran's case.  See 38 C.F.R. 
§ 4.96 (d) (2008).  

It appears that a VA audiogram, dated August 31, 2005, was 
associated with the claims folder in June 2006.  This appears 
to be an audiogram referenced by the VA examiner in his 
report of March 2006.  This audiogram was not of record in 
the claims folder at the time of the rating decision of April 
2006 or the SOC of April 2006.  It was used in the 
adjudication of a claim for service connection for hearing 
loss that was denied in June 2006.

The veteran perfected his appeal of the denial of pension 
benefits in June 2006.  He included a statement wherein he 
stated that he had blurred vision, arthritis and heart 
conditions [sic].  The Board construes the Veteran's 
statement as indicating that he claims his overall disability 
status to be more severe than indicated by the medical 
evidence previously of record.  He also raises a new issue in 
regard to the heart condition.

In light of the lack of an explanation of how the disability 
ratings were derived for the Veteran's several disabilities, 
the lack of proper medical evidence to rate several 
disabilities, his contentions of his status being more 
severe, and the fact that the outpatient evidence is dated in 
November 2005 and the last examination was essentially three 
years ago, a new VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his claim.  The RO should attempt to 
obtain and associate with the claims 
folder any medical records identified by 
the Veteran.

2.  The RO should then schedule a VA 
general medical examination for pension 
purposes, and any necessary special 
examinations, to assess the nature and 
severity of each disability (including 
those reported by the veteran), and to 
ascertain whether the Veteran is unable 
to work for pension purposes as a result 
of such disabilities.  

The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims folder was in fact reviewed in 
conjunction with the examination(s).  

All necessary tests, including a 
pulmonary function test and audiometric 
testing, should be conducted.  

After reviewing the record and examining 
the Veteran, the examiner(s) must furnish 
an opinion as to the manifestations and 
severity of each identified disability, 
and the effect of the Veteran's 
disability/ies on his ability to work.  
In particular, the examiner(s) should 
fully assess the following noted 
disabilities or symptoms that have been 
reported by the Veteran: COPD; 
spondylosis in the dorsal spine; hearing 
loss; right median nerve motor 
neuropathy; residuals of a right thumb 
metacarpal fracture to include arthritis; 
degenerative joint disease of the right 
wrist; vision loss; a heart condition; a 
psychiatric condition; ringing in the 
ears; vertigo; and head trauma, to 
include numbness on the left side of the 
face.  

Any opinion(s) expressed by the 
examiner(s) must be accompanied by a 
complete rationale.

3.  The RO should review the record on 
appeal in its entirety and identify each 
ratable disability shown therein, as well 
as any additional disabilities identified 
by the Veteran.  The RO should evaluate 
all of the Veteran's disabilities and 
assign a percentage evaluation for each.  
An explanation for the disability rating 
assigned for each disability must be 
provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


